Jonathan F. Mitchell*
Texas Bar No. 24075463
Mitchell Law PLLC
106 East Sixth Street, Suite 900
Austin, Texas 78701
(512) 686-3940

Talcott J. Franklin*
Texas Bar No. 24010629
Talcott Franklin P.C.
1920 McKinney Avenue, 7th Floor
Dallas, Texas 75201
(214) 642-9191

* admitted pro hac vice

Bradley Benbrook
California Bar No. 177786
Benbrook Law Group, PC
400 Capitol Mall, Suite 2530
Sacramento, California 95814
(916) 447-4900

Counsel for Plaintiffs and Proposed Classes

               UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF CALIFORNIA
                  SACRAMENTO DIVISION


Liliana Hernandez, et al.,                    Case No. 2:18-cv-02419-WBS-EFB

                     Plaintiffs,
                                              Order Granting Plaintiff Marco Fekrat’s
v.                                            Motion to Dismiss His Claims Under Rule
                                              41(a)(2)
AFSCME California, et al.,

                     Defendants.




proposed order                                                           Page 1 of 2
1       Plaintiff Marco Fekrat’s claims against the defendants are dismissed with preju-

2   dice under Fed. R. Civ. P. 41(a). Each party will bear its own attorneys’ fees, costs,

3   and expenses.

    Dated: October 23, 2019

4
5




    proposed order                                                               Page 2 of 2
